Citation Nr: 1733330	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service from February 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran's September 2011 VA PTSD examination and September 2011 private PTSD evaluation indicate that the Veteran's PTSD prevents him from being able to secure or follow meaningful employment. Therefore, the issue of entitlement to TDIU is before the Board.   


FINDINGS OF FACT

1.  The Veteran's PTSD manifests with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  The schedular criteria for TDIU are met and the competent medical evidence of record is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a July 2011 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has been afforded VA examinations in connection with his claim.  The Board finds the September 2011 VA PTSD examination and related February 2012 addendum opinion are adequate for the purposes of determining disability evaluation, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating for PTSD

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in July 2011.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD has been assigned an initial 50 percent rating, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders (General Rating Formula).

Pursuant to the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The Board acknowledges that the Veteran has also been diagnosed with a depressive disorder, cannabis abuse, and alcohol abuse during the appeal period.  Because the September 2011 VA examination and February 2012 VA examiner's addendum opined that it is not possible to differentiate what symptoms are attributed to the diagnosis of PTSD, and what symptoms are attributed to other diagnosed disorders, the Board will consider all of the Veteran's psychiatric symptoms in rendering an evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  This applies to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in September 2013 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  A GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A GAF score of 31 - 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  A score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, 8 Vet. App. 240.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

The Veteran underwent a VA examination in September 2011 regarding his PTSD. The examiner noted the Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  Additionally, the Veteran indicated difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, an exaggerated startle response, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect (e.g. unable to have loving feelings), and a sense of a foreshortened future.  Further the VA examiner noted the Veteran's depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships. The Veteran was assigned a GAF score of 45.  In summary, the VA examiner noted that the Veteran was alert and oriented.  His speech was soft with a normal rate.  His speech was logical and goal directed.  He denied suicidal and homicidal thoughts.  His insight and judgment appeared intact.  

In February 2012, another VA examiner reviewed the Veteran's medical treatment record, to include the September 2011 VA PTSD examination, and confirmed the Veteran's diagnosis of PTSD, GAF score of 45, and occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran can be "argumentative, isolative, fearful, and lacks the appropriate social discourse."    

In addition to the September 2011 VA PTSD examination and February 2012 addendum opinion, the Veteran submitted a PTSD evaluation completed by a private physician in September 2011, and reassessed in April 2012.  The private physician assigned a GAF score of 39.  The Veteran's PTSD re-assessment conducted in April 2012 noted:

Ongoing dissociative symptomology was apparent as well as anhedonia.  Feelings of increased detachment or estrangement from others were reported, as was a restricted range of affect.  A sense of a foreshortened future characterized by ongoing, intermittent, suicidal ideation was apparent... Severe troubles with irritability and angry verbal outbursts were described, as were concentration problems.

Homicidal ideation directed toward one individual in California was described although immediate intent was denied.  Numerous outbursts were reported to have taken place in conjunction with his interactions with his wife.

[The Veteran] is extremely angry...Problems with employment functioning were consistent with his frequent transitions among departments during his career...his history of self-employment, and his lack of long standing stable employment outside of his sheltered work with his wife.  Problematic family relationships were apparent in his conflict with his wife. Judgment related issues included [the Veteran's] history of irritability and angry, verbal outbursts, in addition to his reported suicidal ideation...Cognitive troubles in the form of difficulties with attention concentration and immediate memory were apparent during the mental status examination.

The Board also notes that throughout the appeal period, the Veteran has been assigned multiple GAF scores ranging from 39 to 45.  A GAF score, while not dispositive, is nevertheless probative insofar as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board finds that the ratings assigned herein are consistent with the Veteran's assigned GAF scores throughout the relevant period.

In light of the above discussed VA and private medical examinations and opinions, the Board determines the Veteran's PTSD manifests with demonstrated  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as "intermittent" suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  This level of PTSD manifestation warrants a 70 percent disability rating.  

The Veteran's PTSD does not meet the criteria for a 100 percent disability rating because the record does not contain the probative evidence necessary to establish total occupational and social impairment; due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  With regard to the mention of homicidal ideation noted in the April 2012 private record, this instance was not frequent and there was no intent to harm the individual in question.  With regard to the Veteran's "intermittent" suicidal ideation, the record does not show that there have been attempts or a plan to harm himself, therefore he is not a persistent danger to himself.  The homicidal thoughts are not of such severity that they constitute persistent danger to others.  See Bankhead v. Shulkin, No. 15-2404 LEXIS 722 (U.S. Vet. App. May 19, 2017).  Thus, they do not cause his PTSD to be more accurately described as total occupational and social impairment.  

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants a disability rating of 100 percent.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of PTSD symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411 with respect to determining the severity of his service-connected PTSD, as he does not assert total occupational and social impairment.  Further, in this case the Veteran does not have the training, skills, or expertise needed to determine what constitutes total occupational and social impairment.  His lay opinion is less probative than private physician and VA medical examiners' opinions.  

TDIU

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice, 22 Vet. App. at 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board finds that entitlement to a TDIU has been raised by the record.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2) (2016).  

With that framework in mind, the Board concludes that the Veteran meets the criteria for TDIU under 38 C.F.R. § 4.16 (a). As a result of the Board's actions above, the Veteran has one service-connected disability (PTSD) rated at 60 percent or more.  Id.

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In his September 2011 VA examination the Veteran noted his last employment was at his wife's florist shop in 2009, but stopped going to the shop due to conflicts with his wife's employees.  The VA examiner also indicated the Veteran has a difficulty in establishing and maintaining effective work and social relationships, irritability or outburst of anger, difficulty concentrating, and an inability to establish and maintain effective work relationships. 

The Veteran's private physician also noted the Veteran's difficulty securing and following gainful employment in the Veteran's September 2011 PTSD evaluation, stating, "Problems with employment functioning were consistent with his frequent transitions among departments during his career,... his history of self-employment, and his lack of long standing stable employment outside of his sheltered work with his wife."  The February 2012 addendum opinion added that the Veteran "can be argumentative, isolative, fearful, and lacks appropriate social discourse."

The Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Based on the Veteran's September 2011 VA PTSD examination, the February 2012 VA addendum opinion, and the Veteran's private September 2011 PTSD evaluation conclusions, the Board find that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU.  The overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from performing the physical and mental requirements of employment. 


ORDER

An initial disability rating of 70 percent for PTSD is granted.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


